Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-10,12-20, are rejected under 35 U.S.C. 103  as being unpatentable over Giraud (US Pub no 2016/0023816)  in view of Liistro (US Pub No 2014/0263348).
	Giraud discloses the invention substantially as claimed.   
With respect to claim 1, Giraud shows a locking mechanism (168) for a product package (130) comprising: a body portion (160) receivable within a surface of the product package (130); a pair of end portions (the distal ends of 160, see fig. 14); a first neck portion (164) positioned between the body portion (160) and a first end portion of the pair of end portions; a second neck portion (166) positioned between the body portion (160) and a second end portion of the pair of end portions; wherein the locking mechanism (168) has a locked position in which at least a portion of the locking mechanism (168) extends through an opening (90) in a wall of a product package (130) for retaining the product package (130) in a closed position, and wherein the locking mechanism (168) has an actuated position in which the locking mechanism (168) does not extend through the opening in the wall of the product package (130) for permitting the product package (130) to be moved to an open position, the locking mechanism (168) being biased to the locked position;.  

However Giraud does not disclose  claims 1,7, wherein the locking mechanism (168) comprises a fiber material, claims 4,13, Giraud further shows wherein the fiber material is a molded fiber material claims  5,14, wherein the fiber material comprises a natural fiber, claims 6,15,19,20, wherein the natural fiber comprises at least one of paper, wood pulp, hemp or bamboo.  
	Liistro teaches using natural fibers (paragraph 66 and 96), paper also disclosed in (paragraph 66) in the same field of endeavor for the purpose of building a container.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the material of natural fibers and other disclosed material of paper or molded fiber material as taught by Liistro to make the container of Giraud in order to have a strong container that is made from a readily available, easily biodegradable material. . 



With respect to claim 7, Giraud further shows a product package (130) assembly comprising: a locking mechanism (168) comprising: a body portion (160); a pair of end portions (ends of body 160) ; a first neck portion (164) positioned between the body portion (160) and a first end portion of the pair of end portions; and a second neck portion (166) positioned between the body portion (160) and a second end portion of the pair of end portions; a product package (130) comprising: a first member (30) including a first wall; a second member (40) including a second wall, the first member coupleable to the second member in a closed position via the locking mechanism (168); wherein the product package (130) assembly has a closed position in which the locking mechanism (168) is in a locked position in which the body portion (160) is extends at least partially through an opening (90) in the first wall of the first member for securing the first member to the second member in a closed position; wherein the locking mechanism (168) has an unlocked or actuated position in which the body portion (160) does not extend through the opening (90) in the first wall of the first member such that first wall and second wall are uncoupled from one another; and wherein the locking mechanism (168).  
With respect to claim 8, Giraud further shows wherein the locking mechanism (168) is biased to the locked position.  
With respect to claim 9, Giraud further shows wherein the locking mechanism (168) is repeatedly moveable between the locked position and the actuated position.  
With respect to claim 10, Giraud further shows wherein the first neck portion (164) further comprises at least one ridge and at least one recess. (see fig. 14 and 15)
With respect to claim 12, Giraud further shows wherein the locking mechanism (168) is retained in place on the product package (130) without the use of an adhesive (mechanical fit shown).  
With respect to claim 16, Giraud further shows a method of opening a product package (130) comprising: providing the product package (130) comprising: a first member (30) having an opening (90) in a wall of the first member; a second member (40) that is coupleable to the first member; a locking mechanism (168) formed of a molded material for coupling the first member and the second member in a closed position, the locking mechanism (168) further comprising: a body portion (160); a pair of end portions (ends of 160); a first neck portion (164) positioned between the body portion (160) and a first end portion of the pair of end portions; a second neck portion (166) positioned between the body portion (160) and a second end portion of the pair of end portions; applying a force to the body portion (160) of the locking mechanism (168) for forcing the locking mechanism (168) from a locked position in which the first member is coupled to the second member in the closed position, to an actuated position in which the first member is uncoupled from the second member for rotating the first member away from the second member to position the product package (130) in an open position.  
With respect to claim 17, Giraud further shows rotating the first member (30) towards the second member such that the opening in the wall of the first member is aligned with the body portion (160) of the locking mechanism (168); and removing a force (finger force pressing) from the locking mechanism (168) for automatically positioning the locking mechanism (168) in the locked position wherein the body portion (160) of the locking mechanism (168) at least partially extends through the opening in the wall of the first member such that the first member and second member are secured together in the closed position.  
With respect to claim 18, Giraud further shows the step of applying a force (finger press) to the locking mechanism (168) for forcing a body portion (160) of the locking mechanism (168) from a locked position in which the first member is coupled to the second member in the closed position, further comprises: applying the force (finger force pressing) to the body portion (160) of the locking mechanism (168) for moving the body portion (160) of the locking mechanism (168) such that it no longer extends at least partially through the opening in the wall such that the first member is uncoupled from the second member.  
Allowable Subject Matter

Claims 2,3,11, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736